DETAILED ACTION
Claims 1-20 are presented for examination.
This is a Non-Final Action.

Claim Objections
Claim 2 objected to because of the following informalities:  Claim is objected for the lack of antecedent basis in the claim. Claim 2 recites “the second memory”.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1, 8 and 17 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention.  Specifically Claim 1 recites, “”a state of quantum circuit” in the step of “measuring an amplitude of a state of quantum circuit, the amplitude corresponding to a first location in an 

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-20 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. Failure to further limit the claim, because the 


Independent Claims 1, 8 and 17 further contains claim language “executing […]” is performed “using a classical processor and a first memory” but leaves undefined, how the steps of “measuring […]” and “re-measuring […]” are performed.  Claim 8 defines program instructions “to execute, using a classical processor and a first memory” and program instructions “measuring […]” and “re-measuring [...]”, suggesting that all program instructions are using a classical processor and a first memory.  Claim 17 also defines program instructions “to execute, using a classical processor and a first memory” and program instructions “measuring […]” and “re-measuring [...]”, but the claim initially refers to “program instructions stored on the storage device for execution by quantum processor via the memory”.  This renders unclear which steps/instructions are performed on which computer/processor: classical or quantum.  Appropriate corrections are required.
Dependent claims 2-7, 11-16 and 18-20 contain similar deficiencies and therefore indefinite for failing to particularly point out and distinctly claim the subject matter.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claims 1-10, 16-30 rejected under 35 U.S.C. 103 as being unpatentable over Andris Ambainis “Quantum Search Algorithms (ids) further in view of Dadashikelayeh et al. (US US 2018/0107526)
 
1. Ambainis teaches, A method comprising: 
measuring an amplitude of a state of a quantum circuit, the amplitude corresponding to a first location in an object database (Section 1: introduction and Section 2: “Grover’s search and amplitude amplification); 
executing, a verification operation, responsive to measuring the amplitude, to verify a target object in the first location (Section 1 and Section 2:2.1 – “Is it ‘database search’”); and 
re-measuring a second amplitude of a second state of the quantum circuit, the second amplitude having undergone a first plurality of amplitude amplifications (Section 1 and Section 2:2.3), the second amplitude corresponding to a second location in the object database, the second location being verified as the target object, and wherein a total number of the first plurality of amplitude amplifications being less than a square root of a set of objects in the object database (Section 2.1).  
Ambainis does not teach or disclose, verification operation is executed using a classical processor and a first memory.
However, Dadashikelayeh teaches, verification operation is executed using a classical processor and a first memory (Paragraphs [0065], Fig 6, Fig 6:604 – teaches utilizing classical service, aka classical processor and memory to perform verification (Search) operation).
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which said subject matter pertains to allow Ambainis’s invention to perform search operations as taught by Dadashikelayeh because both prior arts are in the same field of endeavor of data processing utilizing quantum computers.

2. Ambainis and Dadashikelayeh teach, The method of claim 1, further comprising: executing, using the classical processor and the second memory, a second verification operation, responsive to re-measuring the second amplitude, to verify the target object in the second location (Section 1 and Section 2:2.1 – “Is it ‘database search’” – teaches searching database, Ambainis);.  

3. Ambainis and Dadashikelayeh teach, The method of claim 1, further comprising: executing, using a quantum processor and a second memory, prior to measuring the amplitude, a search operation to return the target object in the object database, the search operation configured to amplify the amplitude  (Section 2.2.3 teaches amplitude amplification measuring, Ambainis). 
 
(Section 2.2.3 teaches amplitude amplification measuring can be utilizing for second search operation, Ambainis).

5. Ambainis and Dadashikelayeh teach, The method of claim 3, wherein the amplitude has undergone a second plurality of amplitude amplifications (Section 2.2.3 teaches amplitude amplification measuring can be utilizing for second search operation, Ambainis).

6. Ambainis and Dadashikelayeh teach, The method of claim 5, further comprising: incrementing, responsive to failing to verify the target object in the first location, the second plurality of amplitude amplifications to generate a new plurality of amplitude amplifications (Section 2.2.3 teaches amplitude amplification measuring can be utilizing for second search operation, can be used n number of times, Ambainis).

7. Ambainis and Dadashikelayeh teach, The method of claim 6, wherein the first plurality of amplitude amplifications is equal to the new plurality of amplitude amplifications.  (Section 2.2.3 and Section 3 teaches amplitude amplification measuring can be utilizing for second search operation, until the value for the amplitude amplification is satisfied based on the conditions, Ambainis).

Claims 8 and 17 are similar to claim 1.

9. Ambainis and Dadashikelayeh teach, The computer usable program product of claim 8, wherein the program instructions are stored in a computer readable storage device in a data processing system, and wherein the computer usable code is transferred over a network from a remote data processing system (Fig 5, Paragraphs 7 & 8  – teaches utilizing a network with classical and quantum computer access, Dadashikelayeh).

10. Ambainis and Dadashikelayeh teach, The computer usable program product of claim 8, wherein the program instructions are stored in a computer readable storage device in a server data processing system, and wherein (Fig 5, Paragraph 7 & 8 – teaches utilizing a network with classical and quantum computer access, Dadashikelayeh).

Claims 11 and 18 are similar to claim 2.
Claims 12 and 19 are similar to claim 3. 
Claims 13 and 20 are similar to claim 4. 
Claim 14 is similar to claim 5.
Claim 15 is similar to claim 6.
Claim 16 is similar to claim 7.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AMRESH SINGH whose telephone number is (571)270-3560.  The examiner can normally be reached on Monday-Friday 8am-5pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mariela D. Reyes can be reached on 571-270-1006.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/Amresh Singh/
Primary Examiner, Art Unit 2159